DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: solid neck (claim 5) and an insert (claim 6).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-10, 14-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 10, 14-15, and 20 recite the limitation "the mounting structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might have intended to recite the at least one mounting structure instead?  

the at least one mounting opening instead?  
Claim 20 recites the limitation "the predetermined distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might have intended for claim 21 to depend from claim 20 instead?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 19-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh Aow (U.S. Patent Application Publication No. US 2008/0086804).
	Regarding independent claim 1, Figures 1, 3, and 5 in Goh Aow discloses applicant’s claimed support structure (1) for holding a patient's limb (Figure 1 illustrates a toilet seat having legs lamps 30, 31 supporting and holding patient’s legs), the support structure (1) comprising:
a shell (6, 30-31) configured to at least partially receive and support the patient's limb, the shell (6, 30-31comprising at least one mounting opening (7); and
a padding (9, cushion) coupled to the shell (6, 30-31) and configured to provide a protective surface for the patient’s limb, the padding (9) comprising at least one mounting structure (8, studs) configured to be coupled to the mounting opening (7);

	Regarding claim 2, Goh Aow reference, presented above, discloses applicant’s claimed support structure (1) comprising all features as recited in these claims, wherein the shell (6, 30-312) comprises polypropylene (paragraph 0040).
	Regarding claim 3, Goh Aow reference, presented above, discloses applicant’s claimed support structure (1) comprising all features as recited in these claims, wherein the at least one mounting structure (8) comprises a base configured to be coupled with an outer surface of the padding and a neck extending substantially orthogonally from the base (Figure 3 illustrates the at least one mounting structure 8 is in mushroom shape which includes a base coupled to outer surface of padding 9 and a neck/stem being substantially orthogonally to the base).
	Regarding claim 7, Goh Aow reference, presented above, discloses applicant’s claimed support structure (1) comprising all features as recited in these claims, wherein the at least one mounting opening (7) is configured to extend through a thickness (see detailed circle in Figure 3) of the shell (6, 30-31).
	Regarding claim 8, Goh Aow reference, presented above, discloses applicant’s claimed support structure (1) comprising all features as recited in these claims, wherein the mounting structure (8) is configured to extend through an entire length (see detailed circle in Figure 3) of the at least one mounting opening (7).
Regarding claim 9, Goh Aow reference, presented above, discloses applicant’s claimed support structure (1) comprising all features as recited in these claims, wherein at least a portion of the shell (6, 30-31 comprises an inner wall and an outer wall and the mounting opening (7) is disposed on the outer wall of the shell (6, 30-31).
Regarding claim 19, Goh Aow reference, presented above, discloses applicant’s claimed support structure (1) comprising all features as recited in these claims, wherein the at least one mounting structure (8) is disposed within at a predetermined distance (see Figure 1) from an edge of the padding (9).
Regarding claim 20, Goh Aow reference, presented above, discloses applicant’s claimed support structure (1) comprising all features as recited in these claims, wherein the mounting structure (8) and the mounting opening (7) are disposed at a predetermined distance (see Figure 1) from an upper edge of the shell (6, 30-31.
Regarding independent claim 22, Figures 1, 3, and 5 in Goh Aow discloses applicant’s claimed method for providing a support structure (1) for holding a patient's limb (Figure 1 illustrates a toilet seat having legs lamps 30, 31 supporting and holding patient’s legs, such illustrates meet applicant’s claimed limitation), the method comprising:
coupling at least one mating opening (7) disposed on a surface of a shell (6, 30-31) configured for at least partially receiving the patient's limb with at least one mating structure (8, stud) of a protective padding (8) via an interference fit paragraph 0041 discloses apertures 7 receiving studs 8 disposed around a correspondingly shaped waterproof, self sealing, horseshoe shaped foam cushion 9, such description implicitly describes interference fit relation between shell and padding); and
receiving the patient's limb on the protective padding (9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goh Aow (U.S. Patent Application Publication No. US 2008/0086804) in view of Cochran (U.S. Patent No. 3,049,781).
	Regarding claims 14-15, Goh Aow reference, presented above, discloses applicant’s claimed support structure (1) comprising all features as recited in these claims including the mounting structure (8, stud).
	Goh Aow is silent on the material and shape of the mounting structure (8, stud).
	However, Cochran teach a fastener comprising a stud (2) received in aperture (7), Figure 1-5 illustrates the stud (2) is a generally rounded and is made of a soft plastic (column 1, lines 12-15).
	Therefore, it would have been obvious to one of ordinary skill in the art to construct Goh Aow’s mounting structure (8) using soft plastic material and design it in rounded shaped, taught by Cochran, as such features deems to seal against passage of moisture (column 2, lines 17-25).




21 is rejected under 35 U.S.C. 103 as being unpatentable over Goh Aow (U.S. Patent Application Publication No. US 2008/0086804).
	Regarding claim 21, Goh Aow reference, presented above, discloses applicant’s claimed support structure (1) comprising all features as recited in these claims including the mounting structure (8) disposed at the predetermined distance (see Figure 3) from the edge of the shell (9).
	Goh Aow does not explicitly disclose the predetermined distance is less than or equal to five inches.
	However, applicant has not provided critically for such distance to be less than or equal to 5 inches.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing to design the position of the mounting structure (8) to be less than or equal to 5 inches from the edge of the padding (9) as such design of location is an obvious matter of choice, which provides no unusual, unobvious, or unexpected results and is therefore deemed to fall within the purview of ordinary engineering technique absent a showing of unexpected results.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12, and 16-19 of U.S. Patent No. 11,020,303. 

Recitations from 
U.S. Patent No. 11,020,303
Recitations from this instant application, #16/249,813

Independent claim 1 recites:

1.  A support structure for holding a patient's limb, the support structure 
comprising: 
     a shell comprising at least one mounting opening, the shell being configured to at least partially receive and support the patient's limb; and 
     
     a padding comprising at least one mounting structure, the at least one mounting structure comprising at least one interference ring configured to be coupled to the at least one mounting opening of the shell to provide an interference fit with the at least one mounting opening that secures the padding to the shell;  
     
wherein at least one portion of the interference ring is configured to be larger in diameter than a diameter of the at least one mounting opening in 
which the at least one mounting structure is received. 



Claims 1 & 4 recite:
1. (Original) A support structure for holding a patient's limb, the support structure comprising:


     a shell configured to at least partially receive and support the patient's limb, the shell comprising at least one mounting opening; and

      a padding coupled to the shell and configured to provide a protective surface for the patient’s limb, the padding comprising at least one mounting structure configured to be coupled to the mounting opening;



wherein coupling of the at least one mounting structure to the at least one mounting opening is configured to provide an interference fit that secures the padding to the shell.



4. (Original) The support structure of Claim 3, wherein the neck comprises at least one interference ring.


Regarding claim 2, see claim 19 in U.S. Patent No. 11,020,303.
Regarding claim 3, see claim 2 in U.S. Patent No. 11,020,303.
Regarding claim 4, see claim 3 in U.S. Patent No. 11,020,303.
Regarding claim 5, see claim 4 in U.S. Patent No. 11,020,303.
Regarding claim 7, see claim 6 in U.S. Patent No. 11,020,303.
Regarding claim 8, see claim 7 in U.S. Patent No. 11,020,303.
Regarding claim 9, see claim 8 in U.S. Patent No. 11,020,303.
Regarding claim 10, see claim 9 in U.S. Patent No. 11,020,303.
Regarding claim 11, see claim 1 in U.S. Patent No. 11,020,303.
Regarding claim 12, see claim 1 in U.S. Patent No. 11,020,303.
Regarding claim 13, see claim 12 in U.S. Patent No. 11,020,303.
Regarding claim 14, see claim 10 in U.S. Patent No. 11,020,303.
Regarding claim 15, see claim 18 in U.S. Patent No. 11,020,303.
Regarding claim 19, see claim 16 in U.S. Patent No. 11,020,303.
Regarding claim 20, see claim 11 in U.S. Patent No. 11,020,303.
Regarding claim 21, see claim 17 in U.S. Patent No. 11,020,303.

onclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAMTU T NGUYEN/Examiner, Art Unit 3786